Exhibit 10.9

 

LOGO [g150284ex10_9pg001.jpg]   

NICHOLAS FINANCIAL, INC.

 

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

#1 AUTO SALES, INC. 1ST ATLANTA AUTO SALES 1ST CHOICE AUTO LLC 1ST CHOICE AUTO
SALES INC 1ST CLASS AUTO SALES 1ST CLASS AUTOS 1ST CLASS CARS ON DIXIE 1ST
FINANCIAL SERVICES 1ST PLACE AUTO SALES, INC 1ST VALUE AUTO SALES, INC. 20 EAST
AUTO SALES, INC. 3 D AUTOMOTIVE GROUP 31 W AUTO BROKERS INC 44 AUTO MART 4X4
AUTOS AND MORE 5 POINTS AUTO MASTERS 5 STAR AUTO SALES 5 STARR AUTO 561 MOTORS 7
CITIES AUTOBROKERS LLC 864 CUSTOMS, LLC A & B AUTO, INC. A & B MOTORS A D USED
CARS A J’S AUTO IMPORTS A.R.J.’S AUTO SALES, INC A+ CARS SALES A1 CAR SALE, LLC
A1A MOTORS INC AACC AUTO CAR SALES, INC ABBY’S AUTOS, INC. ABC AUTOTRADER
ABERNETHY CHRYSLER JEEP DODGE ABRAHAM BUICK, INC. ABUNDANT LIFE AUTO, INC ACE
AUTO SALES ACQUIRED TOUCH LLC ACTION AUTO ASSOCIATES II INC ACTION AUTO SALES &
RACING ACTION GM ACTION MOTORS, INC. ACURA OF ORANGE PARK AD AUTO SALES, LLC
ADAMS AUTO GROUP ADAMSON FORD LLC ADOPT-A-CAR, LLC ADREMA AUTO SALES, INC.
ADRIAN DODGE CHRYSLER JEEP ADVANCE AUTO SALES ADVANCED AUTO BROKERS, INC.
ADVANTAGE AUTO ADVANTAGE AUTO SALES ADVANTAGE FORD LINCOLN MERCURY ADVANTAGE
FORD OF STUART, INC

DEALER NAME

ADVANTAGE MOTORS ADVENTURE CHRYSLER JEEP AFFORDABLE AUTO SALES OF AFFORDABLE
CARS OF HICKORY INC AFFORDABLE CARS OF SALISBURY AFFORDABLE CARS OF STATESVILLE
AFFORDABLE MOTORS, INC. AFFORDABLE RENTAL SALES AFFORDABLE USED CARS & TRUCKS
AGI AUTO BROKERS AGI AUTO GROUP INC AIRPORT CHRYSLER DODGE JEEP AIRPORT KIA AJ’S
AUTO AL HENDRICKSON TOYOTA AL LONG FORD INC AL PACKER FORD AL SPITZER FORD, INC.
ALBANY MITSUBISHI ALBION MOTORS, INC. ALETE AUTO GROUP ALEXANDER ELLIOT
ALEXANDER FORD LINCOLN ALL AMERICAN MOTORS ALL CREDIT CAR SALES LLC ALL FLORIDA
LEASING ALL MOTORS ALL STAR AUTO SALES OF ALLAN VIGIL FORD ALLANS SHOWCASE ALLEN
TURNER AUTOMOTIVE ALLSTAR AUTO SALES ALLSTAR MOTORS, INC. ALPHA MOTOR SALES,
INC. ALTERNATIVES AMB AUTOS LLC AMBAR MOTORS, INC. AMERICAN AUTO BROKERS
AMERICAN AUTO SALES AMERICAN FINANCIAL SERVICES & AMERICAR AUTO SALES AMG AUTO
SALES INC AMS CARS ANCHOR AUTO ANDERSON AUTOMOTIVE GROUP INC ANDREW’S ALTITUDES,
INC. ANDY CHEVROLET COMPANY ANDY MOHR BUICK PONTIAC GMC ANDY MOHR CHEVROLET,
INC. ANDY MOHR FORD, INC. ANDY MOHR MITSUBISHI, INC. ANDY MOHR NISSAN, INC. ANDY
MOHR SPEEDWAY CHEVROLET ANDY MOHR TOYOTA




--------------------------------------------------------------------------------

DEALER NAME

ANDY’S AUTO REPAIR & SALES ANN STREET CROSSLANDER ANTHONY PONTIAC GMC BUICK INC
ANTHONY UNDERWOOD AUTOMOTIVE ANTHONY WAYNE AUTO SALES ANTWERPEN CHRYSLER JEEP
ANTWERPEN NISSAN, INC. APEX AUTOMOTIVE APL OF ORLANDO APPROVAL AUTO CREDIT INC.
APPROVED AUTOMOTIVE GROUP LLC AR MOTORSPORTS INC ARCADIA CHEVROLET ARCH ABRAHAM
NISSAN LTD ARIAL CHRISTIAN ENTERPRISE INC ARLINGTON TOYOTA INC. ARNOLD PALMER
CADILLAC ARRIGO DODGE ART MOEHN CHEVROLET, CO. ART MORAN PONTIAC ASANKA CARS.COM
ASH TISDELLE MOTORS, INC. ASHEBORO FORD LINCOLN ASHEBORO HONDA MAZDA ASHEBORO
NISSAN, INC ASTRO LINCOLN MERCURY, INC. ATCHINSON FORD SALES ATLANTA AUTO
BROKERS ATLANTA AUTO CREDIT ATLANTA AUTO SHOWCASE ATLANTA BEST USED CARS LLC
ATLANTA CAR BEST, INC. ATLANTA CAR CLUB ATLANTA CHRYSLER JEEP DODGE ATLANTA
HYUNDAI ATLANTA LUXURY MOTORS ATLANTA USED CARS CENTER, INC ATLANTIC AUTO
PROFESSIONALS ATLANTIC BEACH AUTO SALES ATLANTIS RENT A CAR AND ATLAS IMPORTS
ENTERPRISE INC AUBURN PONTIAC INC AUCTION DIRECT USA AURORA CHRYSLER PLYMOUTH
AUTO 1 OF FLORENCE AUTO ADVANTAGE AUTO AMERICA AUTO BANC ON NICHOLASVILLE LLC
AUTO BANK AUTO BRITE AUTO SALES AUTO BROKERS, INC. AUTO BUYING NETWORK AUTO
CENTER USA LLC AUTO CHOICE SELECT LLC

DEALER NAME

AUTO CITY AT CLAYTON AUTO CORRAL, INC. AUTO CREDIT CENTER INC AUTO CREDIT
CONNECTION, INC. AUTO CREDIT OF KENTUCKY AUTO DIRECT COLUMBUS OH AUTO DIRECT OF
CAROLINA AUTO EASE AUTO ETC, LLC AUTO EXCHANGE AUTO EXPECTATIONS LLC AUTO EXPO
OF ROME AUTO EXPRESS CREDIT INC AUTO FINDERS OF VIRGINIA AUTO GALLERY, INC. AUTO
HOUSE OF SALISBURY INC AUTO JUNCTION AUTO LAND AUTO SALES INC AUTO LINE, INC.
AUTO MARKET, INC. AUTO MART, INC. AUTO MASTERS AUTO MAX AUTO MAXX, INC. AUTO
MAXXX OF COLUMBIA, LLC AUTO NETWORK, INC. AUTO PLAZA AUTO PLEX AUTO POINT USED
CAR SALES AUTO PROFESSIONAL CAR SALES AUTO RITE, INC AUTO SELECT AUTO SHOWCASE
AUTO SHOWCASE MOTORCARS AUTO SHOWCASE OF LAUREL LLC AUTO SHOWROOM AUTO SOURCE OF
GEORGIA AUTO SPECIALISTS AUTO SPOT ORLANDO AUTO STAR COLLECTION LLC AUTO TECH OF
VENICE INC AUTO TRADEMARK AUTO USA AUTO VILLAGE AUTO WISE AUTO SALES AUTO WISE
OF SHELBYVILLE AUTO WORLD AUTODRIVE, LLC AUTOHOUSE, US AUTOMACKS, INC. AUTOMAX
AUTOMAX OF ALABAMA AUTO-MAXXX OF BATESBURG, LLC AUTOMOTION




--------------------------------------------------------------------------------

DEALER NAME

AUTOMOTIVE FINANCIAL GROUP INC AUTOMOTIVE LIQUIDATORS AUTOMOTIVE SOLUTIONS OF
AUTOPARK AUTOPLEX IMPORT AUTOQUICK, INC. AUTORAMA PREOWNED CARS AUTOS ONLINE
AUTOSHOW SALES AND SERVICE AUTOSTAR AUTOVESTORS AUTOVILLE, USA AUTOWAY CHEVROLET
AUTOWAY FORD OF BRADENTON AUTOWAY FORD OF ST PETE AUTOWAY HONDA ISUZU AUTOWAY
LINCOLN-MERCURY AUTOWAY NISSAN AUTOWAY TOYOTA AUTOWISE LLC AUTOWOLD OF GREENWOOD
LLC AUTOWORLD AUTOWORLD USA AUTOXSELL SALES & MARKETING AVALON AUTO SALES, LLC
AVENUES PREOWNED SUPERSTORE AVERY AUTO SALES INC AVIN ENTERPRISES, INC, AVIS
FORD AVON PARK, LLC. AXELROD PONTIAC AZZA MOTORS, INC. B & B TRUCK CORRAL B & K
PRE-OWNED CARS, INC, B & L CHAMPION MOTORS LLC B & W MOTOR CARS B & W MOTORS B H
CARS, INC. B.O.L. AUTOMOTIVES, INC BACHMAN AUTO GROUP, INC. BAKARS INC BALLAS
BUICK GMC BALTIMORE WASHINGTON AUTO BANK AUTO SALES BARBER CHEVROLET BARBIES
AUTOS CORPORATION BARTOW CHEVROLET BARTOW FORD COMPANY BARTS CAR STORE INC
BASELINE AUTO SALES, INC. BASIC AUTO SALES BATES MOTOR COMPANY BATTLEGROUND KIA
BAY AUTO

DEALER NAME

BEACHNUTZ AUTO SALES, LLC BEACON MOTORS INC BEAU TOWNSEND FORD BEAU TOWNSEND
NISSAN, INC. BECK CHRYSLER, PONTIAC, DODGE, BECK NISSAN INC. BEDFORD AUTO
WHOLESALE BEDFORD FORD LINCOLN MERCURY BEDFORD NISSAN INC BEECHMONT FORD BELL
FORD BELL MOTORS BELLAMY AUTOMOTIVE GROUP, INC BELLE GLADE CHEVROLET CADILLAC
BELL’S AUTO SALES BELMONTE AUTO IMPORTS BELTWAY AUTO MART BEN DAVIS CHEVROLET
OLDSMOBILE BEN MYNATT CHEVY BEN MYNATT PONTIAC BUICK BEN SHIVES TRUCK SUPER
CENTER BENNETT CHRYSLER BENSON CAR MART BENSON NISSAN BEREA AUTO MALL BERGER
CHEVROLET BERMANS AUTOMOTIVE, INC. BERT SMITH INTERNATIONAL BESSEMER CHRYSLER
JEEP DODGE BEST BUY USED CARS BEST CARS USA, INC. BEST CHEVROLET BEST DEAL AUTO
SALES BEST DEALS ON WHEELS AUTO BEST WEST AUTO BICKEL BROTHERS AUTO SALES INC
BICKERSTAFF BUICK PONTIAC GMC BIG BLUE AUTOS, LLC BIG C AUTO CENTER BIG HEARTED
BOB’S BIG JOHNS CARZ AN TRUCKS BIG O DODGE OF GREENVILLE, INC BIG SOUTH AUTO
BROKERS BILL BLACK CHEVROLET, BILL BRANCH CHEVROLET BILL BROWN FORD, INC BILL
BRYAN IMPORTS, INC. BILL BUCK CHEVROLET, INC BILL COLE NISSAN BILL DELORD
AUTOCENTER, INC. BILL DORATY KIA BILL ESTES CHEVROLET BILL HEARD CHEVROLET BILL
MAC DONALD FORD INC




--------------------------------------------------------------------------------

DEALER NAME

BILL OWENS AUTO SALES BILL RAY NISSAN BILL REILLY’S UNION CITY TOYOT BILL
SEIDLE’S NISSAN, INC. BILLS AUTO SALES & LEASING, LTD BILLY HOWELL FORD-LINCOLN-
BILLY RAY TAYLOR AUTO SALES BILTMORE MOTOR CORP. BLACKSTONE IMPORTS OF BLACKWELL
MOTORS INC BLAKE HOLLENBECK AUTO SALES IN BLAKELY’S AUTO EXCHANGE BLEECKER
CHEVROLET PONTIAC BLOOMFIELD EUROTECH IMPORT BLOOMINGTON AUTO CENTER BLOSSOM
CHEVROLET, INC. BLUE BOOK CARS BLUE PARROT AUTO SALES LLC BLUE PRINT AUTOMOTIVE
GROUP II BOARDWALK AUTO SALES, INC. BOB BELL CHEV NISSAN, INC. BOB BELL FORD BOB
BOAST DODGE BOB CALDWELL DODGE COUNTRY INC BOB DANCE DODGE, INC BOB DANCE
HYUNDAI BOB DANCE KIA BOB DANIELS BUICK BOB HOOK OF SHELBYVILLE, LLC BOB KING
MITSUBISHI BOB KING’S MAZDA BOB MAXEY FORD BOB MAXEY LINCOLN-MERCURY BOB
MCDORMAN CHEVROLET, INC BOB MONTGOMERY CHEVROLET, INC. BOB PFORTE MOTORS BOB
PRICE MOTORS, INC BOB PULTE CHEVROLET GEO, INC. BOB STEELE CHEVROLET INC. BOB
TAYLOR CHEVROLET BOBB CHEVROLET BOBB SUZUKI BOBBY LAYMAN CHEVROLET, INC. BOBBY
LAYMAN PONTIAC CADILLAC BOBBY MURRAY CHEVROLET BOBBY MURRAY TOYOTA BOLUFE
ENTERPRISES, INC. BONIFACE HIERS CHRYSLER DODGE BONIFACE HIERS MAZDA BORCHERDING
ENTERPRISE, INC BOSS MOTORS, INC. BOSTICK GMC TRUCK CENTER BOULEVARD AUTO SALES
BOWDITCH FORD, INC.

DEALER NAME

BPG OF SOUTH ATLANTA BRAD WINDHAMS USED CARS INC BRADLEY CHEVROLET, INC. BRAD’S
USED CARS BRADSHAW ACURA BRADY AUTO SALES BRAMAN HONDA OF PALM BEACH BRANCO
PONTIAC GMC, INC BRANDON HONDA BRANDON MITSUBISHI BRANDT AUTO BROKERS BRANNON
HONDA BRATTON AUTOMOTIVE, INC. BRAU INVESTMENTS BRAZUSA AUTO SALES INC BREAKAWAY
HONDA BREMEN MOTORS BRENTWOOD AUTO SALES BRIGHTON CHRYSLER PLYMOUTH BROADWAY
MOTORS BROCKMAN AUTOMOTIVE BROMLEY AUTO SALES, LLC BRONDES FORD MAUMEE LTD
BRONDES FORD, INC BROOKWOOD MOTORS, INC BROTHER’S AUTO SALES BROWN MOTOR SALES
BRUNOS AUTOMOTIVE SALES, INC. BRUNSWICK AUTO MART BRYANT MOTOR COMPANY BUCHANAN
JENKINS HONDA, BUCHANAN JENKINS HYUNDAI BUCKEYE FORD MERCURY, INC. BUCKEYE
NISSAN, INC. BUD WOLF CHEVROLET, INC. BUDDY STASNEY’S BUICK PONTIAC BUDGET AUTO
MART BUDGET CAR SALES BUDGET CAR SALES OF SW FLORIDA BUDGET MOTOR CREDIT, INC.
BUGGY ONE INC BURCHETT FORD LINCOLN MERCURY BURD FORD BURNS CHEVROLET, INC BURNT
STORE AUTO AND TRAILER BUSH AUTO PLACE BUTLER CHRYSLER DODGE JEEP BUTLER FORD
BUTLER HYUNDAI INC. BUY REPO DIRECT BUZZ LEONARD CHRYSLER JEEP BYERLY
FORD-NISSAN, INC BYERS CHEVROLET LLC BYERS CHRYSLER LLC




--------------------------------------------------------------------------------

DEALER NAME

BYERS DELAWARE BYERS DUBLIN CHEVROLET BYERS KIA BYERS VOLVO C & C MOTORS C & J
AUTO SALES C & M MOTORS LLC C & S AUTO C & T AUTO SALES C.D.A.C. CADILLAC SAAB
OF ORANGE PARK CALIFORNIA IMPORTS CALI-HABANA AUTO SALES CORP. CALLAHAN AUTO
SALES CALVARY CARS & SERVICE, INC CAMPBELL MOTORS, INC. CANNON AND GRAVES AUTO
SALES CANTON CAR COMPLEX CANTON CAR CONNECTION CAPITAL AUTO BROKERS CAPITAL
BOULEVARD AUTO SALES CAPITAL CADILLAC HUMMER CAPITAL CHRYSLER JEEP CAPITAL CITY
AUTO SALES INC CAPITAL CITY IMPORTS CAPITAL FORD INC CAPITAL MOTORS CAPITAL
SALES CAPITOL AUTO CAPITOL AUTO SALES, INC. CAR 1 AUTO SALES CAR AMERICA CAR
CENTRAL CAR CITY USA CAR COLLECTION OF TAMPA INC. CAR COLLECTION, INC. CAR
CONNECTION CAR CORNER, INC CAR CORRAL CAR COUNTRY CAR DEALZ CAR DEPOT CAR
EXPRESS CAR FACTORY OUTLET CAR FINDERS CAR NET USA CAR SOURCE, LLC. CAR TOWN CAR
TOWN KIA USA CAR ZONE CARDINAL CHRYSLER JEEP DODGE CAREY PAUL HONDA CARL BLACK
BUICK, PONTIAC, GMC CARL GREGORY CHRYSLER-DODGE-

DEALER NAME

CARLISLE DODGE CARMIKES, INC. CARN AUTO SALES, INC. CARNECTIONS CAROLINA AUTO
IMPORTS CAROLINA HYUNDAI OF FORT MILL CAROLINA KIA OF HIGHPOINT CAROLINA
MOTORCARS CAROLINA NISSAN INC. CARPORT SALES & LEASING, INC. CARQUEST CARRIAGE
KIA CARRIAGE MITSUBISHI CARRIAGE NISSAN CARRIAGE TOWNE CHRY DODGE CARS & CREDIT
OF FLORIDA CARS & TRUCKS CARS 4 LESS $ CARS AND CARS, INC. CARS DIRECT CARS OF
ORLANDO CARS TO GO AUTO SALES AND CARS UNLIMITED CARSMART CARSTAR MOTORS
CARSTRADA CARZ 4 U, LLC CARZ UNLIMITED, INC. CARZ, INC. CARZONE OF THE GREATER
CASCADE AUTO GROUP, LTD CASS BURCH CHRYSLER DAEWOO CASTLE AUTO OUTLET, LLC
CASTLE USED CARS CASTRIOTA CHEVROLET GEO INC. CBS QUALITY CARS, INC. CECIL CLARK
CHEVROLET, INC. CELEBRITY AUTO SALES INC CELEBRITY NISSAN CENTRAL AVE AUTO
OUTLET, INC. CENTRAL CAROLINA PRE-OWNED CENTRAL PONTIAC INC. CENTRAL RALEIGH
AUTO SALES CENTURY BUICK CENTURY MOTORS FINANCIAL, INC CERTIFIED AUTO DEALERS
CERTIFIED CARS, INC. CERTIFIED MOTORS, INC. CHAMPION CHEVROLET INC. CHAMPION
PREFERRED AUTOMOTIVE CHAMPION USED CARS CHARLES BARKER IMPORTS CHARLOTTE
AUTOMOTIVE CTR SALES CHARLOTTE HONDA - VW




--------------------------------------------------------------------------------

DEALER NAME

CHASE MOTORS CORPORATION CHEAPERCAR.COM CHECKERED FLAG AUTO SALES, INC CHECKERED
FLAG HONDA CHECKERED FLAG TOYOTA CHEROKEE HYUNDAI OF KENNESAW L CHESAPEAKE MOTOR
CARS, LLC CHEVROLET BUICK OF QUINCY INC. CHEVY CHASE CARS INC CHRIS LEITH
CHEVROLET CHRIS LEITH DODGE CHRIS MOTORS AUTO SALES CHRIS SPEARS PRESTIGE AUTO
CHRONIC INC. CHRYSLER JEEP OF DAYTON CHRYSLER JEEP OF NORTH OLMSTED CHUCK CLANCY
DODGE CHRYSLER CINCINNATI USED AUTO SALES CINCY IMPORTS CIRCLE CITY ENTERPRISES,
INC. CITRUS CHRYSLER JEEP DODGE CITRUS KIA CITY AUTO SALES CITY CHEVROLET CITY
HYUNDAI CITY KIA CITY MITSUBISHI CITY MOTORS, INC CITY TO CITY AUTO SALES, LLC
CJ’S AUTO SALES CLARK’S SUNSHINE CLASS ONE AUTO SALES, INC. CLASSIC ASIAN
IMPORTS, LLC CLASSIC BUICK OLDSMOBILE CLASSIC CADILLAC ATLANTA CORP CLASSIC
CHEVROLET BMW CLASSIC FORD CLASSIC FORD LINCOLN MERCURY CLASSIC LEXUS CLASSIC
MOTORS CLASSIC TOYOTA CLASSY CYCLES CLAYTON PRE-OWNED AUTO CLEARWATER TOYOTA
CLERMONT DODGE CLEVE WHITE NISSAN CLINKSCALES CHEVROLET CLINTON FAMILY FORD
CLOVERHILL MOTORS COASTAL AUTO GROUP INC. DBA COASTAL CARS INC. COASTAL
CHEVROLET, INC. COASTAL MITSUBISHI COCONUT CREEK HYUNDAI

DEALER NAME

COCONUT CREEK MITSUBISHI COGGIN CHEVROLET COGGIN HONDA COGGIN KIA COGGIN NISSAN
COGGIN PONTIAC OF ORANGE PARK COGGIN PONTIAC-GMC COLERAIN AUTO CENTER COLLEGE
CHEVROLET BUICK COLLINS MOTOR SALES, INC COLUMBUS AUTO RESALE, INC COLUMBUS
SUZUKI EAST COLVIN AUTO SALES & SERVICE COMER AUTOMOBILE COMPANY, LLC
COMMONWEALTH DODGE LLC COMMONWEALTH MOTORS CONRAD AUTO SALES, INC. CONTEMPORARY
MITSUBISHI CONYERS NISSAN COOK MOTORCARS COPPUS MOTORS - CHRYSLER, JEEP CORAL
PALM AUTO SALES CORAL SPRINGS NISSAN, INC CORAL SPRINGS OLDSMOBILE, INC CORLEW
CHEVROLET CADILLAC OLDM COUGHLIN AUTOMOTIVE COUGHLIN CHEVROLET COUGHLIN FORD OF
CIRCLEVILLE COUGHLIN PONTIAC BUICK GMC COUGHLIN-LONDON AUTO COUNTRY CLUB MOTORS
COUNTRYSIDE FORD OF CLEARWATER COUNTY LINE MOTORS COUNTY MOTOR CO., INC.
COURTESY AUTO GROUP INC. COURTESY CHRYSLER JEEP DODGE COURTESY FORD COURTESY
HYUNDAI, INC COURTESY NISSAN COURTESY PALM HARBOR HONDA COURTESY TOYOTA COX AUTO
SALES COX CHEVROLET INC COX CHRYSLER JEEP DODGE COX MAZDA COYLE CHEVROLET
CRAIG & BISHOP, INC. CRAIG & LANDRETH INC CRAZY MOTORS CORP. CREDIT UNION
REMARKETING CREECH CHEV-OLD-BUICK-PONTIAC CRENCOR LEASING & SALES CRESCENT FORD,
INC CREST CADILLAC OF BIRMINGHAM




--------------------------------------------------------------------------------

DEALER NAME

CRESTMONT CADILLAC CRESTMONT FORD CRESTMONT HYUNDAI, LLC CREWS CARS CRONIC
CHEVROLET OLDSMOBILE CRONIN FORD CROSS AUTOMOTIVE CROSS MOTORS CORPORATION
CROSSGATE MOTORS, INC. CROSSROADS AUTO SALES INC CROSSROADS CHRYSLER JEEP DODGE
CROSSROADS FORD CROSSWALK AUTO CROWN AUTO DEALERSHIPS INC. CROWN CHRYSLER JEEP,
INC. CROWN KIA CROWN MOTOR SPORTS CROWN MOTORS INC CROWN NISSAN CRUISER AUTO
SALES CRYSTAL MOTOR CAR COMPANY, INC CURRENTS, CLASSIC & CYCLES, INC CURRIE
MOTORS DRIVERS EDGE CURRY HONDA CUSTOM CAR CARE CUZZ’S AUTOSALES, INC. D & D
MOTORS, INC. D & G MOTORS D & J AUTOMOTIVE DAB INTERNATIONAL, INC DADE CITY
CHEVROLET INC DALE JARRETT FORD DALGLEISH CADILLAC-OLDS DALLAS CPDJ DALTON AUTO
SALES, LLC DAN CUMMINS CHV BUICK PONTIAC DAN THOMAS PONTIAC, INC DAN TOBIN
PONTIAC BUICK GMC DAN TUCKER AUTO SALES DAN VADEN CHEVROLET, INC. DAN VADEN
IZUZU DAN’S AUTO SALES, INC DAPHNE AUTO SALES, LLC DARCARS WESTSIDE PRE-OWNED
DAVE EDWARDS HYUNDAI, INC. DAVE GILL PONTIAC GMC DAVID HODGES CARS & TRUCKS INC
DAVID SMITH AUTOLAND, INC. DAVID WESTCOTT BUICK ISUZU DAVIS MOTORS, INC. DAYS
CAMPING & RV CENTER, INC. DAY’S CHEVROLET DAYTON ANDREWS DODGE

DEALER NAME

DAYTONA AUTO SPORT DAYTONA DODGE DAYTONA TOYOTA DEACON JONES AUTO PARK
DEALERGUYCOM, INC. DEALS ON WHEELS AUTO MART DEAN CHRYSLER DODGE JEEP INC DEAN
SELLERS, INC. DEECO AUTO SALES DEER FORD DEFOUW CHEVROLET, INC. DELAND DODGE
DELAND FORD DELAND HONDA DELMONTE MOTOR CARS & TRUCKS DELRAY IMPORTS, INC DELRAY
MAZDA DELUCA TOYOTA INC DENNIS AUTO POINT DENNY’S AUTO SALES, INC. DEREK
MOTORCAR CO INC DESTINYS AUTO SALES DETAILS AUTO SALES DETROIT HUMMER DETROIT II
AUTO FINANCE DETROIT II AUTOMOBILES DEVOE PONTIAC BUICK GMC DEWEY BARBER
CHEVROLET DEWITT MOTORS DIAMOND AUTO CENTER, INC. DIAMOND II AUTO SALES, INC.
DIAMOND MOTORS OF DAYTONA DIANE SAUER CHEVROLET, INC. DICK BIGELOW CHEVROLET
DICK BROOKS HONDA DICK KEFFER PONTIAC DICK MASHETER FORD, INC. DICK SCOTT
NISSAN, INC. DICK SMITH MUTSUBISHI DIMMITT CHEVROLET DIRECT AUTO EXCHANGE, LLC
DIRECT AUTO SOURCE DIRECT AUTOMOTIVE DIRECT AUTOMOTIVE GROUP, LLC DIRECT
AUTOMOTIVE WHOLESALE DIRECT CARS OUTLET INC DIRECT SALES & LEASING DISCOUNT AUTO
BROKERS DISCOUNT AUTO OUTLET CORP. OF DISCOUNT AUTO SALES DIXIE WAY MOTORS INC
DM MOTORS, INC. DMC AUTO EXCHANGE DOMESTIC ACQUISITIONS




--------------------------------------------------------------------------------

DEALER NAME

DON DRENNEN MOTOR COMPANY DON HINDS FORD, INC. DON JACKSON CHRYSLER DODGE DON
JACOBS USED CAR CENTER DON MARSHALL CHYSLER CENTER DON MOORE CHEVROLET CADILLAC
DON REID FORD INC. DON SEELYE DAEWOO DON SITTS AUTO SALES INC DONALD CRAIG AUTO
CENTER DONLEY FORD LINCOLN DONS AUTO SALES DORAL CARS OUTLET DORAL HYUNDAI
DORSETT MITSUBISHI AUTO SALES DOTSON BROS CHRYS DODGE PLYM DOUG REID AUTOPLEX,
INC. DOUGLAS COUNTY DODGE DOUGLAS JEEP, INC DOWNEY & WALLACE AUTO SALES DOWNTOWN
BEDFORD AUTO DOWNTOWN FORD LINCOLN DOWNTOWN FORD, INC. DRAKE MOTOR COMPANY DREAM
CARS UNLIMITED DREAMS AUTO SALES DRIVE NOW AUTO SALES DRIVE SOURCE DRIVERIGHT
AUTO SALES, INC. DRIVERS CAR MART DRIVERS WORLD DRY RIDGE TOYOTA DSL AUTOMOTIVE
SALES & FINANCE DUGAN CHEVROLET PONTIAC DUKE IMPORTS, INC. DUNN CHEVROLET OLDS
INC. DUNN PONTIAC BUICK GMC DURHAM AUTOMOTIVE CO DURHAMS AUTO MART DUVAL FORD
DUVAL HONDA DUVAL MAZDA AT THE AVENUES DUVAL MOTORCARS OF GAINESVILLE DWIGHT
ADAMS AND SON, INC E.Z. AUTO SOLUTIONS EAGLE ONE AUTO SALES EARL TINDOL FORD,
INC. EASLEY MITSUBISHI EAST ANDERSON AUTO SALES EAST BAY KIA-INC EAST CHARLOTTE
NISSAN EAST ORLANDO KIA EASTGATE MOTORCARS, INC EASY STREET RIDES & RODS LLC

DEALER NAME

ECONOMIC AUTO SALES INC ECONOMY MOTORS, INC EC’S WHOLESALE ED HARRISON AUTO
SALES INC. ED MARTIN PONTIAC GMC ED MORSE AUTO PLAZA ED SCHMIDT AUTOMOTIVE GROUP
ED TILLMAN AUTO SALES ED VOYLES CHRYSLER-PLYMOUTH ED VOYLES HONDA ED VOYLES
HYUNDAI ED VOYLES MITSUBISHI EDDIE ACCARDI JEEP/EAGLE/ EDDIE ANDRESON MOTORS
EDDIE CRAIGS EXPRESS EDGE MOTORS EDMORSE HONDA EDWARDS CHEVROLET CO EJ’S AUTO
WORLD, INC. EJ’S QUALITY AUTO SALES, INC. ELITE AUTO GROUP ELITE AUTOMOTIVE
GROUP, LLC ELITE CAR SALES OF CLEARWATER ELITE MOTORCARS ELITE MOTORS, INC.
ELKIN MOTOR SALES, LLC ELYRIA FORD ELY’S AUTOMOTIVE INC EMERALD AUTO SALES
EMMONS AUTO BROKERS EMPIRE AUTOMOTIVE GROUP ENON AUTO SALES ENTERPRISE
ENTERPRISE CAR SALES ENTERPRISE LEASING COMPANY ERNEST MCCARTY FORD ERNEST
MOTORS, INC. ERNIE HAIRE FORD ESSERMAN NISSAN LTD ET AUTO SALES EVEREST
AUTOMOTIVE GROUP, INC EVERHART HONDA EVERYBODY RIDES MOTORS, INC. EVERYDAY AUTO
SALES EWING MOTOR CO INC EXCALABUR AUTO EXCHANGE, INC EXCLUSIVE CARZ AND AUTO
EXECUTIVE CARS, INC. EXECUTIVE MOTORS, INC. EXOTIC MOTORCARS EXTREME DODGE DODGE
TRUCK EZ AUTO SALES FABIAN AUTO SALES, LLC FAIRBORN BUICK PONTIAC GMC




--------------------------------------------------------------------------------

DEALER NAME

FAIRFIELD FORD FAIRLANE FORD SALES, INC. FAIRWAY FORD FAIRWAY MOTORS, LLC FAITH
MOTORS, INC. FAMILY AUTO SALES OF FAMILY BUICK LLC FAMILY KIA FAMILY MITSUBISHI
LLC FAMILY MOTORS FANELLIS AUTO FANTASY AUTOMOTIVES FARM & RANCH AUTO SALES INC.
FARRELL CHEVROLET KIA FBC AUTOMOTIVE LTD FERCO MOTORS FERMAN CHEVROLET FERMAN
CHRYSLER JEEP DODGE AT FERMAN CHRYSLER PLYMOUTH FERMAN NISSAN FERNANDEZ AUTO
SALES FIELDS CADILLAC-OLDSMOBILE- FIELDS CERTIFIED AUTO FINANCE FINDLAY FORD
LINCOLN FIRKINS C.P.J.S. FIRKINS NISSAN FIRST CHOICE AUTOMOTIVE INC FIRST CLASS
CAR COMPANY FIRST COAST AUTO CONNECTION FIRST STOP AUTO SALES FIRST TEAM HYUNDAI
FISCHER NISSAN INC. FITZGERALD MOTORS, INC. FIVE POINTS TOYOTA, INC. FIVE STAR
AUTO FLAMMER FORD OF SPRINGHILL FLEET SALES FLEET SERVICES REMARKETING FLETCHER
CHRYSLER PRODUCTS INC FLORENCE AUTO MART INC FLORENCE BUICK-GMC, INC. FLORIDA
AUTO CORP., INC, FLORIDA AUTO EXCHANGE FLORIDA GULF COAST, LLC FLORIDA SELECT
PREOWNED FLOW CHEVROLET LLC FLOW HONDA FLOW MOTORS FLOW VOLKSWAGEN OF GREENSBORO
FOLGER AUTOMOTIVE, LLC FOOTHILL FORD FOOTHILLS FORD OF CHESNEE FORT MILL FORD
FORT MYERS MITSUBISHI

DEALER NAME

FORT MYERS TOYOTA INC. FORT PIERCE MOTORS, INC. FORT WAYNE ACURA FORT WAYNE
TOYOTA/LEXUS OF FOSTER CHEVROLET OLDS CADILLAC FOUNTAIN AUTO MALL FOX AUTO SALES
FOX MOTOR GROUP LLC FRANK JACKSON SANDY FRANK MYERS AUTO SALES, INC FRANK NERO
LINCOLN/MERCURY FRED ELIAS AUTO SALES, INC. FRED MARTIN FORD FRED MARTIN MOTOR
COMPANY FREEDOM AUTOMOTIVE GROUP FREEDOM DODGE CHRYSLER JEEP FREEDOM FORD INC
FRENCHIES AFFORDABLES FRESH START AUTO SALES FRIDAY’S AUTO SALES, INC. FRIENDLY
AUTO SALES FRIENDLY KIA FRITZ ASSOCIATES FRONT ROW MOTORS, II FRONTIER MOTORS
INC FRONTLINE AUTO SALES FUREYS WHEEL WORLD FWB SPORTS & IMPORTS G & L AUTO
SALES GAINESVILLE DODGE GAINESVILLE NISSAN GALARZA MOTORSPORT GALAXY
ACCEPTANCE & GALEANA CHRYSLER PLYMOUTH GANLEY BEDFORD IMPORTS INC GANLEY
CHEVROLET, INC GANLEY DODGE GANLEY EAST, INC GANLEY FORD WEST, INC. GANLEY FORD,
INC GANLEY LINCOLN MERCURY GANLEY NISSAN GANLEY OLDSMOBILE, INC. GANLEY, INC
GARY SMITH FORD GARY YEOMANS FORD GASPARILLA MOTORS, LLC GASTONIA NISSAN, INC
GATE CITY MOTOR COMPANY, INC. GATES CHEV PONT GMC BUICK GATES NISSAN, LLC GATOR
AUTO MALL, LLC GATOR AUTO SALES GATOR CHRYSLER-PLYMOUTH, INC.




--------------------------------------------------------------------------------

DEALER NAME

GATORLAND TOYOTA GATSBYS MOTORCARS, INC. GENE GORMAN & ASSOC. INC. DBA GENE
GORMAN AUTO SALES GEN-X CORP GEOFF ROGERS AUTOPLEX GEORGE BALLAS BUICK GMC
GEORGE WAIKEM FORD, INC. GEORGES ENTERPRISES, INC. GEORGIA ON WHEELS GERMAIN
CADILLAC GERMAIN CHEVROLET GERMAIN FORD GERMAIN HONDA GERMAIN OF SARASOTA
GERMAIN TOYOTA GERRY WOOD HONDA GETTEL NISSAN INC GETTEL TOYOTA GIBSON TRUCK
WORLD GILLYS LTD, LLC GLADDING CHEVROLET, INC. GLASSMAN OLDSMOBILE, INC. GLEN
BURNIE AUTO EXCHANGE, INC GLENBROOK DODGE, INC. GLENBROOK HYUNDAI GLENDALE
CHRYSLER JEEP INC GLENN BUICK GMC TRUCKS GLOBAL MOTORIST GLOBAL MOTORS GLOBAL
WHOLESALE MOTOR CO, INC GO! AUTO STORE GOLD COAST IMPORT OUTLET GOLD STAR
IMPORTS GOLDEN OLDIES GOLDMARK AUTO GROUP GOLLING CHRYSLER JEEP GOOD MOTOR
COMPANY GOOD PATH AUTO SOCIETY GOODMAN CHEV OLDS CAD NISSAN GORDON CHEVROLET,
INC. GORDON CHEVROLET-GEO GOSS SUZUKI OF RIVERGATE GRAHAM AUTO SALES GRAND 54
AUTO SALES INC. GRANT MOTORS CORP. GRAY EPPERSON MAZDA GRAY’S AUTO SERVICES, LLC
GREAT DEAL AUTO SALES GREAT LAKES AUTO SALES, INC. GREAT LAKES CHEVROLET BUICK
GREAT LAKES HYUNDAI, INC. GREAT LAKES NETWORK, INC, GREAT NECK AUTO SALES

DEALER NAME

GREATER BIRMINGHAM DODGE GREEN FORD, INC GREEN LIGHT CAR SALES GREEN TREE TOYOTA
GREENBRIER C-P-J GREENBRIER DODGE OF CHES, INC. GREENBRIER OLDS GMC PONTIAC
GREENBRIER TRUCK CENTER, INC. GREENBRIER VW LLC GREENE FORD COMPANY GREENLIGHT
MOTORS, LLC GREENLITE AUTO SALES, INC. GREENS AUTOPOINT GREENWAY CHRYSLER JEEP
DODGE GREENWAY FORD, INC GREENWOOD CHEVROLET, INC GREENWOOD’S HUBBARD CHEVY OLDS
GREG BELL CHEVROLET OLDSMOBILE GREG SWEET CHEVY BUICK OLDS GRIFFIN FORD SALES,
INC. GRIFFIN MOTOR CO, INC GRIFFITH AUTO GROUP GROGANS TOWNE CHRYSLER GROTE
AUTOMOTIVE INC GROVER & SONS MOTOR SALES LLC GULF COAST AUTO BROKERS, INC. GULF
COAST AUTO WHOLESALE GULF COAST AUTOMOTIVE GULF COAST AUTOS INC GULF COAST
MOTORS GULF SOUTH AUTOMOTIVE GULF WEST AUTOMOTIVE, INC. GULFVIEW MOTORS II
GULFVIEW MOTORS, INC. GUS MACHADO FORD, INC. GWINNETT PLACE FORD GWINNETT PLACE
KIA GWINNETT PLACE NISSAN GWINNETT SUZUKI H & H AUTO SALES HAASZ AUTO MALL, LLC
HAIMS MOTORS II, INC. HAIMS MOTORS INC HAKAN FINANCE CORP HALEY FORD HALEY
PONTIAC GMC HALEY TOYOTA CERTIFIED HALEY TOYOTA OF RICHMOND HAPPY AUTO MART
HARBOR CITY AUTO SALES, INC. HARBOR NISSAN HARDIE’S USED CARS, LLC HARDY
CHEVROLET HARE PONTIAC, BUICK, GMC, INC.




--------------------------------------------------------------------------------

DEALER NAME

HAROLD ZEIGLER CHRYSLER DODGE HARPER AUTO SALE, LLC HARRELSON FORD, INC
HARRELSON NISSA HARRELSON SUZUKI LLC HARRELSON TOYOTA HATCHER’S AUTO SALES
HATFIELD CHRYSLTER PRODUCTS HATFIELD HYUNDAI HATFIELD KIA HATFIELD USED CAR
CENTER HAVANA FORD INC. HAWK FORD OF OAK LAWN HAWKINS MOTOR SALES HAYDOCY
PONTIAC-GMC TRUCK INC HEADQUARTER HONDA HEATH MOTORSPORTS HEATHS TOYS AUTO SALES
HEBRON AUTO SALES HELLER CAR COMPANY, INC HENDRICK CHEVROLET CADILLAC HENDRICK
HONDA HENNA AUTOPLEX HENNESSY MAZDA PONTIAC GMC HENRY COUNTY MOTOR SALES INC
HERB ADCOX CHEVROLET COMPANY HERB KINMAN CHEVROLET, INC. HERITAGE AUTO SALES,
LLC HERITAGE MOTORS HIBDON MOTOR SALES HICKORY HOLLOW CARNIVAL KIA HIDY MOTORS
INC/DBA HIDY HONDA HIESTER PREOWNED CLEARANCE CTR HIGH Q AUTOMOTIVE CONSULTING
HIGHLAND AUTOMOTIVE GROUP INC. HILLMAN MOTORS, INC. HOFFMAN AUTO SALES HOGSTEN
AUTO WHOLESALE HOLIDAY CHEVROLET HOLLER CHEVROLET HOLLER HONDA HOLLYWOOD
CHRYSLER PLYMOUTH HOLLYWOOD MOTOR CO HOMETOWN AUTO MART, INC HOMETOWN AUTO, INC.
HOMETOWNE AUTO SALES LLC HONDA CARS OF BRADENTON HONDA CARS OF ROCK HILL HONDA
EAST HONDA MALL OF GEORGIA HONDA OF CONYERS HONDA OF FORT MYERS HONDA OF LAKE
NORMAN HONDA OF MENTOR

DEALER NAME

HONDA OF OCALA HONDA OF THE AVENUES HONDA OF WESLEY CHAPEL HONEST ENGINES HOOVER
TOYOTA, LLC HOPKINS MOTOR COMPANY INC HOPKINS PONTIAC-OLDS-GMC TRUCK HORACE G
ILDERTON HUBERT VESTER TOYOTA SCION HUBLER CHEVROLET CADILLAC INC HUBLER
CHEVROLET INC HUBLER MAZDA SOUTH HUBLER NISSAN, INC. HUBLER SELECT HUDSON NISSAN
HUGHES JOHNSON CHRYSLER, HUNTLEY CHEVROLET BUICK HUNT’S USED CARS HURLEY
CHRYSLER JEEP, INC. HUSTON MOTORS INC. HUTCHINSON PONTIAC GMC HWY 150 BUYERS
WAY, INC. HYMAN AUTO OUTLET, LLC HYUNDAI OF DAPHNE HYUNDAI OF LOUISVILLE HYUNDAI
OF MONROE HYUNDAI OF NEW PORT RICHEY HYUNDIA OF GREER HYUNDIA OF ORANGE PARK HZF
PLAINWELL I-85 AUTO CENTER IDEAL IMPORTS LLC IMAGINE CARS IMMACULATE AUTO IMMKE
AUTO GROUP, INC. IMPERIAL MOTORS IMPORT CARS R US IMPORT MOTORSPORT, INC INC
MOTORSPORTS INDEPENDENCE MITSUBISHI INDY AUTO BROKERS INDY MOTORWERKS INDY’S
UNLIMITED MOTORS INFINITI OF BEDFORD INFINITI OF TAMPA INSTANT AUTO SALES LLC
INTEGRITY AUTO CONSULTANTS LLC INTEGRITY AUTO SALES, INC. INTEGRITY MOTORS, INC
INTERNATIONAL CAR PORT INTERNATIONAL MOTORS ISLAND LINCOLN MERCURY, INC. ISLAND
MOTOR SALES IVORY CHEVROLET, LLC




--------------------------------------------------------------------------------

DEALER NAME

J & C AUTO SALES J & M AFFORDABLE AUTO, INC. J.W. TRUCK SALES, INC. JACK DEMMER
FORD, INC. JACK INGRAM MOTORS JACK MATIA CHEVROLET JACK MAXTON CHEVROLET INC
JACK STONES CREEKSIDE SALES JACKIE MURPHY’S USED CARS JACKSON ACURA JACKSONVILLE
AUTO SALES JACKSONVILLE CHRYSLER JADES AUTO SALE INC JAKE SWEENEY CHEVROLET, INC
JAKMAX JAM VEHICLES, INC, JAMES O’NEAL CHRY-DODGE JEEP JAMIE’S DISCOUNT AUTO
SALES JARRARD PRE-OWNED VEHICLES JARRETT FORD HAINES CITY JARRETT FORD MERCURY
JARRETT FORD OF PLANT CITY JARRETT-GORDON FORD OF WINTER JAX AUTO WHOLESALE,
INC. JAY HONDA JAY PONIIAC BUICK JAY’S USED CARS, LLC. JAZCARS, INC. JB’S AUTO
SALES OF PASCO, INC. JC AUTOMAX JC LEWIS FORD, LLC JD SULLIVAN MOTOR SALES, INC.
JDP AUTOMOTIVE OF SENECA, LLC JEFF SCHMITT AUTO GROUP JEFF SMITH
CHRYSLER,DODGE,JEEP JEFF WYLER ALEXANDRIA, INC. 115 JEFF WYLER CHEVROLET, INC
JEFF WYLER FAIRFIELD, INC JEFF WYLER FLORENCE JEFF WYLER SPRINGFIELD, INC
JEFFERSON MOTOR COMPANY JEFFS MOTORCARS, INC. JENKINS ACURA JENKINS HYUNDAI
JENKINS MAZDA JENKINS NISSAN, INC. JERRY WILSON’S MOTOR CARS JERRYS CHEVROLET
JIM BURKE NISSAN JIM DOUGLAS SALES AND SERVICE JIM ELLIS VOLKSWAGEN, INC. JIM
PACE PONTIAC, INC JIM SHELL AUTO SALES.COM JIM SKINNER FORD INC

DEALER NAME

JIM WHITE HONDA JIM WOODS AUTOMOTIVE, INC. JIMMIE VICKERS INC. JLP INVESTMENTS
JO MAX AUTO SALES INC. JOE BULLARD CADILLAC JOE FIRMENT CHEVROLET JOE RICCI
DODGE OF JOE RICCI MITSUBISHI DEARBORN JOEY D’S AUTO OUTLET JOHN BAILEY OLDS
JOHN BLEAKLEY FORD JOHN FINGER MAZDA JOHN HIESTER CHEVROLET JOHN HIESTER
CHRYSLER DODGE JOHN HINDERER HONDA JOHN JONES CHEVY PONTIAC OLDS JOHN M. LANCE
FORD LLC JOHN NOLAN FORD, INC. JON HALL CHEVROLET INC. JORDAN AUTO SALES
JORGENSEN FORD SALES JOSEPH MOTORS JOSEPH TOYOTA INC. JPL AUTO EMPIRE JT AUTO
INC. JT AUTO SALES, INC. JULIANS AUTO SHOWCASE, INC. JUPITER MOTORS JUST-IN-TIME
AUTO SALES INC K & B FINANCIAL SERVICES INC K & D AUTO SALES K B AUTO EMPORIUM K
BROS MOTORS K T AUTO SALES LLC KAISER PONTIAC BUICK GMC KAR AUTO SALES KAR
WHOLESALE KARL FLAMMER FORD KARLEES AUTO INC KARZ DIRECT KEFFER HYUNDAI KEFFER
MITSUBISHI KEFFER OF MOORESVILLE, LLC KEFFER PRE-OWNED SOUTH KEITH HAWTHORNE
FORD OF KEITH HAWTHORNE HYUNDAI KEITH HAWTHORNE MAZDA KEITH JORDANS 10 & UNDER
KEITH PIERSON TOYOTA KELLY FORD KELLY VOLKSWAGEN KEN GANLEY NISSAN INC KENDALL
AUTO SALES CORP




--------------------------------------------------------------------------------

DEALER NAME

KENDALL MITSUBISHI KENNYS AUTO SALES, INC KEN’S AUTOS KENS KARS KENT AUTOMOTIVE,
INC. KENT MOTORS KENTUCKY AUTO SALES KERN AUTOMOTIVE GROUP KERNERSVILLE DODGE
KERRY CHEVROLET, INC. KERRY CHRYSLER JEEP KERRY NISSAN, INC. KEVIN WHITAKER CHEV
KEVINS CAR SALES KEY AUTO SALES, INC. KEY CHRYLSER PLYMOUTH INC KIA ATLANTA
SOUTH KIA AUTO SPORT KIA COUNTRY OF SAVANNAH KIA MALL OF GEORGIA KIA OF ALLIANCE
KIA OF ANDERSON KIA OF BEFORD KIA OF CLARKSVILLE KIA OF CONYERS KIA OF GASTONIA
KIA OF GREER KIA OF LEESBURG KIA OF NAPLES KIA OF RALEIGH KIA OF WESLEY CHAPEL
KIA STONE MOUNTAIN KIA STORE ANNISTON KIKI MOTORS, INC. KINGDOM MOTOR CARS KINGS
FORD, INC KINGS KIA KING’S NISSAN KISTLER FORD, INC KNAPP MOTORS KNE MOTORS,
INC. KOE-MAK CORP KOOL AUTOMOTIVE LLC KOONS AUTOMOTIVE KR MOTORS LLC KRAFT
MOTORCARS/NISSAN KRISTONE AUTOMOTIVE, INC. KUHN HONDA VOLKSWAGON KUHN MORGAN
TOYOTA SCION LA AUTO STAR, INC. LA BAMBA AUTO SALES, LLC LAFONTAINE AUTO GROUP
LAKE KEOWEE CHRYSLER DODGE LLC LAKE NISSAN SALES, INC.

DEALER NAME

LAKE NORMAN HYUNDAI LAKE NORMAN INFINITI LAKE PLACID MOTOR CAR, INC LAKELAND
AUTO MALL LAKELAND CHRYSLER PLYMOUTH, INC LAKELAND TOYOTA INC. LAKES AUTO SALES,
INC. LAKESHORE AUTO WHOLESALERS INC LAKESIDE AUTO SALES, INC. LAKEVIEW FORD
LINCOLN MERCURY LAKEWOOD AUTOSALES INC LALLY ORANGE BUICK PONTIAC GMC LANCASTERS
AUTO SALES, INC. LANDERS MCLARTY SUBARU LANDMARK CDJ OF MONROE, LLC LANDMARK
DODGE CHRY/PLYM LANG CHEVROLET COMPANY LARA AUTO SALES, INC. LARRY HILL IMPORTS
LARRY JAY IMPORTS, INC LARRY KING CHEVROLET, LLC LARRY’S AUTO SALES LARRY’S CAR
CONNECTION LARRYS TRUCK & AUTO SALES LARRY’S USED CARS LASH AUTO SALES, INC. LCA
AUTO WHOLESALES, LTD LEADER FORD LEADERSHIP MOTORS EXPORTS INC LEBANON FORD
LINCOLN LEE A. FOLGERS, INC. LEE HYUNDAI INC LEE KIA LEE MOTOR COMPANY, INC.
LEE’S AUTO SALES, INC LEGACY AUTO SALES, INC. LEGACY FORD, INC. LEGACY HYUNDAI,
LLC LEGACY NISSAN LEGACY TOYOTA LEITH LINCOLN MERCURY LEITH MITSUBISHI LEN
STOLER LES STANFORD FORD LIBERTY AUTO CENTER, INC. LIBERTY AUTO SALES, CORP.
LIBERTY FORD LINCOLN MERC INC LIBERTY FORD SOLON, INC. LIBERTY FORD SOUTHWEST,
INC LIBERTY FORD, INC LIBERTY PONTIAC GMC TRUCK, INC LIBRA AUTO LIGHTHOUSE
TOYOTA LIL BOYZ TOYZ & AUTO SALES




--------------------------------------------------------------------------------

DEALER NAME

LIMBAUGH TOYOTA, INC. LIMESTONE AUTO SALES LINDELL MAZDA LINDSAY ACURA LINKS
AUTO MART LIPTON TOYOTA LIVONIA CHRYSLER JEEP, INC LOCAL WHOLESALE LOCKHART
HUMMER, INC. LOCKLEAR CHRYSLER JEEP LOGANVILLE FORD LOKEY NISSAN LOKEY
OLDSMOBILE INC LONGWOOD KIA MITSUBISHI LOR MOTORCARS LOU BACHRODT CHEVROLET LOU
SOBH BUICK PONTIAC LOU SOBH PONTIAC/BUICK/GMC LOUDON MOTORS, INC LOVE CHEVROLET
INC LOVE HONDA LOWES AUTO SALES LOWEST PRICE AUTO BROKERS INC LOWEST PRICE
TRANSPORTATION LUXURY CARS & FINANCIAL, INC. LUXURY IMPORTS LUXURY MOTORS
LYNNHAVEN LINCOLN MERCURY M & L IMPORTS INC M & L MOTOR COMPANY, INC. M & M AUTO
WHOLESALE, INC. M & M AUTO WHOLESALERS, LLC MACATAWA AUTO & FINANCE CO MACDADDY
CARS & TRUCKS MACE MOTORS MACHADO AUTO SELL LLC MACKENNEY AUTO SALES MACON DEALS
INC MAD MOTORCYCLES MADISON MOTORS MAGIC IMPORTS OF MAGNOLIA MOTORS MAHER
CHEVROLET INC MAIDEN AUTO SALES MAJESTIC MOTOR CARS, INC. MAJOR MOTORS SALES
MALCOLM CUNNINGHAM FORD MALIBU MOTORS MALL OF GEORGIA AUTO SALES MALL OF GEORGIA
FORD MALOY AUTOMOTIVE LLC MANN CHRYSLER, DODGE, JEEP MANNING MOTORS, INC. MANNIX
MOTORS

DEALER NAME

MANNY AUTO SALES MANSFIELD AUTO SALES INC MARANATHA CAR CO MARATHON AUTOMOTIVE
OF SUMMER MARCH MOTORS INC. MARIETTA AUTO MALL CENTER MARIETTA AUTO MART MARK
BRADLEY AUTO SALES MARK CHEVROLET MARK SWEENEY BUICK PONTIAC GMC MARK THOMAS
FORD MARLIN MOTORS, INC. MARLOZ OF HIGH POINT MARLOZ OF STATESVILLE MAROONE
CHEVROLET MAROONE FORD OF MARGATE MAROONE HONDA OF HOLLYWOOD MAROONE HONDA OF
MIAMI MAROONE NISSAN MAROONE TOYOTA MAROONE VOLVO MARSHALL FORD MARSHALL MOTORS
OF FLORENCE MARTELL LINCOLN MERCURY MARTIN MOTORS MARTY FELDMAN CHEVY MASHBURN
MOTORS MASSEY-YARDLEY CHRYSLER MASTER CAR INTERNATIONAL, INC MASTER CARS MATHEWS
BUDGET AUTO CENTER MATHEWS FORD INC. MATHEWS FORD OREGON, INC MATIA MOTORS, INC
MATT CASTRUCCI MATTHEWS MOTOR COMPANY MATTHEWS MOTORS INC. MATTHEWS-CURRIE FORD
CO MAX CARS MAX WATSON CHEVROLET, LLC MAXIE PRICE CHEVROLETS OLDS, MAXIMUM
DEALS, INC. MAZDA OF WESLEY CHAPEL MAZDA SAAB OF BEDFORD MAZDA WESTSIDE
MCCLUSKEY CHEVROLET, INC MCCORMACK CARS MCELVEEN PONTIAC BUICK GMC MCGHEE AUTO
SALES INC. MCHUGH INC MCKENNEY CHEVROLET MCKENNEY DODGE LLC MCKENNEY-SALINAS
HONDA MCKENZIE MOTOR COMPANY, INC,




--------------------------------------------------------------------------------

DEALER NAME

MCKINNEY DODGE CHRYSLER MCNEILL CHEVROLET, INC. MCPHAILS AUTO SALES MCVAY
MOTORS, INC. MD AUTO SALES LLC MECHANICSVILLE HONDA MECHANICSVILLE TOYOTA MEDINA
AUTO BROKERS MEDLIN MOTORS, INC. MENTOR IMPORTS, INC. MEROLLIS CHEVROLET SALES
MESSINA IMPORTS METRO AUTO SALES, LLC METRO FORD LINCOLN MERCURY METRO HONDA
METRO MITSUBISHI METRO USED CARS METROLINA AUTOHAUS METROLINA S & H AUTO SALES
INC MIAMI LAKES GMC BUICK PONTIAC MIAMI ON WHEELS INC. MIAMI VALLEY MOTORS MICCO
MOTORS MICHAEL’S AUTO MICHAEL’S AUTO SALES CORP MICHAEL’S MOTOR CO MICHIGAN
CAR & TRUCK, INC. MID AMERICA AUTO GROUP MID OVERSEAS, INC. MID STATE MOTORS,
INC MIDDLETON USED CARS MIDDLETOWN FORD, INC MIDFIELD MOTOR COMPANY, INC.
MID-TOWNE AUTO CENTER, INC. MIDWAY MOTORS MIDWEST MOTORS & TIRES MIKE ALBERT
LEASING INC MIKE BASS FORD MIKE CASTRUCCI CHEVY OLDS MIKE CASTRUCCI FORD OF ALEX
MIKE CASTRUCCI FORD SALES MIKE ERDMAN MOTORS, INC. MIKE ERDMAN TOYOTA MIKE
PRUITT HONDA, INC MIKE SHAD FORD MIKE SHAD NISSAN MIKE WILSON CHEVROLET MIKE’S
AUTO FINANCE MIKE’S BUICK PONTIAC GMC MIKES PREOWNED SUPERSTORE MILES AUTO CARE
MILESTONE MOTORS, L.L.C. MILLENIUM AUTOMOTIVE GROUP MILLENNIUM AUTO SALES, INC

DEALER NAME

MILLER MOTOR CARS MILTON DODGE CHRYSLER JEEP MILTON MARTIN HONDA MINCER MOTORS,
INC. MINIVAN SOURCE, INC. MINT CONDITION AUTO SALES, INC MIRA AUTO SALES MIRACLE
AUTOMOTIVE GROUP MIRACLE CHRYSLER DODGE JEEP MISSION AUTOMOTIVE, LLC MITCH SMITH
CHEVROLET MITCHELL COUNTY FORD LLC MLM AUTOBROKERS LLC MNC MOTORS, INC. MODERN
AUTO CENTER, INC. MODERN CORP MODERN CORPORATION MODERN NISSAN CONCORD LLC
MODERN TOYOTA MOMENTUM AUTO SALES LLC MONKEY WRENCHS AUTO SALES & MONROE
DODGE/CHRYSLER INC. MONTGOMERY MOTORS MONTROSE CHEVROLET MONTROSE FORD MONTROSE
TOYOTA MONTROSE TRI COUNTY KIA MOODY MOTORS MOORE NISSAN MORAN CHEVROLET MORGAN
MITSUBISHI MORGAN MOTORS INC MORONI AUTO SALES INC MOTOR CAR CONCEPTS II MOTOR
CARS HONDA MOTOR CARS OF CANTON MOTOR CARS OF STUART MOTOR NATION LLC MOTORCARS
TOYOTA MOTORMAX OF GR MR CAR LLC MR MAGU AUTO SALES MR T’S AUTO DETAIL & SALES
INC MT CLEMENS AUTO CENTER MULLINAX AUTO SALES MULLINAX FORD OF PALM BEACH
MUNZY’S MOTORS INC MUSIC TOWN MOTOR CARS III MUSSELMAN’S DODGE MY AUTO IMPORT
CENTER MY FLORIDA DIRECT AUTO N T I NALLEY HONDA NALLEY INFINITI




--------------------------------------------------------------------------------

DEALER NAME

NAPELTON CHRYSLER JEEP DODGE NAPLES MITSUBISHI NAPLES NISSAN NAPLETONS
NISSAN/NAPLETONS NAPLETON’S NORTH PALM AUTO PK NATIONAL AUTO FINANCE NATIONAL
AUTO SALES 1 NATIONAL CAR MART, INC NATIONAL CAR SALES NATIONAL MOTORS, INC.
NATIONAL ROAD AUTO SALES NEIL HUFFMAN NISSAN NEIL HUFFMAN VW NELSON AUTO GROUP
NELSON AUTO SALES, INC. NELSON AUTOPLEX NELSON MAZDA NELSON MAZDA RIVERGATE
NETWORK AUTO SALES INC NEW CARLISLE AUTOMOTIVE INC NEW CARLISLE FORD NEW DAWN
AUTO MALL NEW FUTURE AUTO SALES NEW LIFE AUTO SALES LLC NEW MILLENNIUM AUTO
SALES, INC NEW WAY AUTOMOTIVE NEWCOMBS SERVICE, INC NEWTON MOTORS NEWTON’S AUTO
SALES, INC. NEX 2 NU-AUTO SALES INC NEXT GENERATION MOTORS, INC. NICE CARS, INC.
NICHOLAS DATA NICHOLS DODGE, INC. NICK MAYER LINCOLN MERCURY INC NICKS AUTO MART
NIMNICHT CHEVROLET NISSAN OF BRANDON NISSAN OF GALLATIN NISSAN OF MELBOURNE
NISSAN ON NICHOLASVILLE NISSAN SOUTH NORSIDE IMPORTS NORTH BROTHERS FORD, INC
NORTH COAST AUTO MALL NORTH FLORIDA AUTO INC. NORTH FLORIDA LINCOLN MERCURY
NORTH FULTON MOTORS, INC. NORTH POINT CHRYSLER JEEP NORTH POINT MOTORS, LLC
NORTHGATE FORD LINCOLN MERCURY NORTHLAND CHRYSLER JEEP DODGE NORTHPOINTE AUTO
SALES NOURSE CHILLICOTHE

DEALER NAME

NOURSE INTERSTATE AUTO MALL NXT CARS O C WELCH FORD LINCOLN MERCURY OAK TREE
MOTORS OASIS AUTO SALES INC OASIS MOTORS O’BRIEN AUTO CENTER OCEAN AUTO SALES OF
MIAMI INC OCEAN MAZDA O’CONNOR AUTOMOTIVE, INC O’DANIEL MOTOR SALES, INC. OFF
LEASE AUTO SOURCE OFF LEASE ONLY OHARA CHRYSLER DODGE JEEP, INC OLD SOUTH SALES
INC. OMNI AUTO SALES ON THE ROAD AGAIN, INC. ON TRACK AUTO MALL, INC. ON TRACK
AUTO SALES, INC. ONE SOURCE AUTOMOTIVE SOLUTION ONYX MOTORS ORANGE AUTO SALES
ORANGE PARK DODGE ORANGE PARK MITSUBISHI ORANGE SPORTS CENTER INC ORLANDO AUTO
BROKERS, INC. ORLANDO AUTO SPECIALISTS, INC ORLANDO HYUNDAI OSCAR MOTORS
CORPORATION OURISMAN ROUTE 198 SALES, INC OXMOOR FORD LINCOLN MERCURY OXMOOR
HYUNDAI OXMOOR MAZDA OXMOOR TOYOTA OYSTER POINT DODGE/KIA P&L AUTO SALES PA & J
FAST CARS INC PAGE MOTORS PAGE TOYOTA PALAFOX MOTORS, INC. PALATKA FORD-MERCURY,
INC. PALM AUTOMOTIVE GROUP PALM BAY FORD PALM BAY MOTORS PALM BEACH AUTO DIRECT
PALM BEACH CLEAN REPOS INC. PALM BEACH DEALERSHIPS INC PALM BEACH PRE OWNED PALM
BEACH TOYOTA PALM CHEVROLET PALM CITY CORPORATION, INC. PALM COAST FORD PALMETTO
PREOWNED PANAMA CITY AUTOMOTIVE




--------------------------------------------------------------------------------

DEALER NAME

PANHANDLE AUTOMOTIVE INC. PARADISE FORD PARADISE MOTOR SALES PARK AUTO MALL, INC
PARK FORD PARKS AUTOMOTIVE GROUP PARKS AUTOMOTIVE, INC PARKS CHEVROLET - GEO
PARKS CHEVROLET, INC PARKWAY FORD, INC. PASSPORT MOTORCARS PATRICK O’BRIEN JR
CHEVROLET PATRICK O’BRIEN JR, CHEV. INC. PATRIOT AUTO EXCHANGE PATRIOT
AUTOMOTIVE SALES & PATTERSON ENTERPRISE PATTIS CAR COUNTRY PAUL HARVEY FORD
SALES PAUL MILLER FORD, INC. PAUL’S TRADING STATION LLC PAYLESS AUTO DEALS LLC
PAYLESS CAR SALES PCB INC PEARCE AUTO SALES, INC PEARSON FORD, INC. PEARSON
IMPORTS, INC. PEDIGO’S HEARTLAND CROSSING PEGGY’S AUTO SALES PELHAM’S AUTO SALES
PENCE NISSAN PENSACOLA AUTO BROKERS, INC PENSACOLA AUTO DEPOT PENSACOLA AUTO
MART, INC. PENSACOLA HONDA PENSACOLA MOTOR SALES, INC PENSKE CHEVROLET ISUZU
PEPE MOTORS, INC. PEREZ SALES & SERVICE, INC PERFORMANCE CHEVROLET BMW
PERFORMANCE GMC OF PERSINGER AUTOMOTIVE PETE MOORE CHEVROLET, INC PETE MOORE
IMPORTS, INC PETERS AUTO SALES, INC. PETTIES, INC. PHIL SMITH CHEVROLET PHIL
SMITH KIA/MITSUBISHI PHILLIPS BUICK PONTIAC GMC INC PHILLIPS CHRYSLER-JEEP, INC
PIEDMONT AUTO SALES NETWORK PIEDMONT HONDA PILES CHEV-OLDS-PONT-BUICK PIMLICO
MOTORS PINELLAS MOTORS INC

DEALER NAME

PINEVILLE IMPORTS PINNACLE AUTO HOLDINGS PINNACLE AUTO SALES PIRTLE HOWERTON
CHEVROLET PITTSBORO FORD PLAINFIELD AUTO SALES, INC. PLANET SUZUKI PLATINUM
MOTOR CARS PLATTNER AUTOMOTIVE OF VENICE PLATTNER’S PLAZA CADILLAC PLAZA DODGE
INC. PLAZA LINCOLN MERCURY PLAZA MOTORS, INC. POMOCO CHRYSLER/PLY OF HAMPTON
POMPANO HONDA PORT MOTORS POTAMKIN CHEVROLET POTAMKIN HYUNDAI, INC. POTAMKIN
RIVERA DODGE POTAMKINS PLANET DODGE CHRYSLE POTTS AUTO SALES POTTS AUTOMOTIVE
GROUP POWER PONTIAC GMC OLDSMOBILE POWERS SWAIN CHEVROLET INC PREFERRED AUTO
PREFERRED CHRYSLER DODGE JEEP PREMIER AUTO BROKERS, INC. PREMIER AUTO MART, INC
PREMIER FORD LINCOLN MERCURY PREMIER KIA PREMIER MOTOR CARS PREMIER MOTORCAR
GALLERY PREMIERE CHEVROLET, INC. PREMIUM AUTO SALES AND SERV PRESTIGE AUTO
SALES & RENTALS PRESTIGE HONDA OF THOMASVILLE PRESTIGE LEASING AND SALES INC
PRESTIGE LEASING AND SALES INC PRESTON CHEVROLET CADILLAC PRESTON FORD PRESTON
HYUNDAI PRICED RIGHT CARS, INC PRIDE AUTO SALES PRIME MOTORS INC PRIORITY 1
MOTORS, LLC PRIORITY AUTOMOTIVE GROUP PRO CAR AUTO GROUP, INC PRO CAR II PRO
MOTION CO INC PROCAR PROCTOR & PROCTOR PROGRESS AUTO SALES, LLC PUTNAM CITY
MOTORS, INC




--------------------------------------------------------------------------------

DEALER NAME

QUALITY AUTO LINK INC QUALITY BANK REPOS QUALITY CAR CENTER QUALITY CAR COMPANY
QUALITY CARS & TRUCKS QUALITY CHRYSLER OF GREENWOOD QUALITY IMPORTS QUALITY
MAZDA VOLKSWAGEN QUALITY PONTIAC GMC TRUCKS,INC QUALITY PONTIAC LTD QUEEN CITY
LINCOLN QUICK & WISER AUTO SALES R & B CAR COMPANY R & R WHOLESALE R & Z AUTO
SALES R.H. CARS, INC. R.K. CHEVROLET R.K. TOYOTA RAIMERS MOTORS INC. RALLYE
MOTORS, INC RANDY MARION CHEVROLET PONTIAC RANKL & RIES MOTORCARS, INC RANSY
WISE CHEVROLET BUICK RATIGAN MOTOR CENTER, INC. RAY SKILLMAN CHEVROLET RAY
SKILLMAN EASTSIDE RAY SKILLMAN FORD INC. RAY SKILLMAN NORTHEAST BUICK G RAY
SKILLMAN NORTHEAST MAZDA RAY SKILLMAN OLDSMOBILE AND RAY SKILLMAN WESTSIDE RC
AUTO BROKERS LLC RDM AUTOMOTIVE GROUP RE BARBER FORD INC REAL MOTORCARS, INC.
RED HOAGLAND HYUNDAI, INC. RED HOAGLAND PONTIAC GMC INC REDMOND AUTOMOTIVE
REEVES IMPORT MOTOR CARS REGAL PONTIAC, INC. REGISTER CHEVROLET & OLDS REINEKE
FORD LINCOLN MERCURY RELIABLE TRUCK SALES RELIABLE USED CARS RENOWNED AUTO SALES
RICE TOYOTA RICH MORTONS GLEN BURNIE RICHMOND FORD RICHMOND HYUNDAI RICK CASE
ATLANTA RICK CASE HONDA RICK CASE HYUNDAI RICK CASE MOTORS, INC. RICK DAVENPORT
AUTO SALES, INC

DEALER NAME

RICK HENDRICK CHEVROLET RICK MATTHEWS BUICK PONTIAC RICKER AUTO SALES RICKS AUTO
SALES RIDE BETTER LLC DBA ORANGE RIDE ONE AUTO SALES RIDE TODAY FINANCING LLC
RIDESMART AUTOMOTIVE GROUP RIGHTWAY AUTOMOTIVE CREDIT RIOS MOTORS RITA CASE CARS
INC RITEWAY AUTO SERVICE & SALES RIVER CITY AUTO CENTER RIVER CITY MOTORS, LLC
RIVER ROAD MOTOR, CO. RIVERCHASE KIA RIVERGATE CARNIVAL KIA RIVERGATE TOYOTA
RIVERSIDE MOTORS, INC RIVIERA AUTO SALES SOUTH, INC. ROAD RUNNER’S AUTOMOTIVE
INC ROBINSON AUTOMOTIVE GROUP ROBKE CHEVROLET COMPANY ROCK BOTTOM AUTO SALES,
INC. ROCK-N-ROLL MOTORS ROD HATFIELD CHEVROLET, LLC ROD HATFIELD CHRYSLER DGE
JEEP ROGER DEAN BUICK ROGER DEAN CHEVROLET ROGER WHITLEY CHEVROLET ROGERS AUTO
GROUP RON ANDERSON CHEVROLET- RON BUTLER MOTORS, LLC RON HAUS AUTO GROUP, INC.
RON SLIVKA BUICK ROSE CHEVROLET, INC. ROSE CITY MOTORS Rosenthal Acura ROSEVILLE
CHRYSLER JEEP ROSS’S AUTO SALES ROUEN LINCOLN MERCURY ROUSH HONDA USED CAR
COMPANY ROUTE 4 AUTO STORE ROY CAMPBELL CHEVROLET, INC. ROY O’BRIEN, INC ROYAL
AUTOMOTIVE ROYAL CREST ENTERPRISES, INC. ROYAL OAK FORD SALES, INC. RPM AUTO
SALES LLC RPM MOTORSPORTS OF ATLANTA LLC RTI AUTO SALES RUSS DELLEN RYAN’S AUTO
SALES S S & M AUTOMOTIVE




--------------------------------------------------------------------------------

DEALER NAME

S WILSON’S AUTO SALES S-9 AUTO SALES SALTON MOTOR CARS INC SAM GALLOWAY FORD
INC. SAM PIERCE CHEVROLET SAM SWOPE AUTO GROUP, LLC SAM SWOPE PONTIAC BUICK GMC
SAMSON’S USED CARS INC. SANDY SPRINGS TOYOTA SANSING CHEVROLET, INC SARASOTA
CHRYSLER PLYMOUTH SARASOTA FORD SARATOGA AUTO SALES, LLC SATURN OF CHAGRIN
SATURN OF CHAPEL HILL SATURN OF CLEARWATER SATURN OF DECATUR SATURN OF GRAND
RAPIDS SATURN OF GREENSBORO SATURN OF MARIETTA SATURN OF MIDDLEBURG HTS SATURN
OF ORANGE PARK SATURN OF ORLANDO - SOUTH SATURN OF ORLANDO, OSCEOLA SATURN OF
RALEIGH SATURN OF REGENCY SATURN OF SOUTH BOULEVARD SATURN OF SOUTHGATE, INC.
SATURN OF ST PETE SATURN OF THE AVENUES SATURN OF WEST BROWARD SATURN OF WEST
PALM BEACH SATURN SW FLORIDA LLC DBA SAULS MOTOR COMPANY, INC. SAV MOR AUTOS
SAVANNAH AUTO SAVANNAH AUTOMOTIVE GROUP SAVANNAH DODGE, INC. SAVANNAH MOTORS
SAVANNAH SPORTS AND IMPORTS SAVANNAH TOYOTA & SCION SAVANNAH USED CAR WAREHOUSE
SCANLON IMPORTS, INC. SCHULTZ AUTO BROKERS SCHUMACHER AUTOMOBILE, INC SCHUMACHER
MOTOR SALES SCOGGINS CHEVROLET OLDS BUICK SCOTT EVANS CHRYSLER PLYMOUTH SCOTT
EVANS NISSAN SCOTTS LOT SEBA AUTO TRADER SECOND CHANCE MOTORS SECONDARY
STRATEGIES, INC. SEELYE WRIGHT OF BATTLE CREEK

DEALER NAME

SELECT IMPORTS SELECTIVE AUTO SOURCE SEMMES AUTO SALES, INC. SERPENTI CHEVROLET
OF ORVILLE SERPENTINI CHEVROLET OF SERRA AUTOMOTIVE SERRA CHEVROLET, INC. SEXTON
AUTO SALES, INC SHAMBURG AUTO SALES SHARPNACK FORD SHAWNEE MOTORS GROUP SHED’S
AUTO SALES SHEEHAN PONTIAC SHEEHY FORD MERCURY SHELBYVILLE AUTO SALES LLC
SHERMAN DODGE SHERROD SALES & AUTOMOTIVE SHERWOOD AUTO & CAMPER SALES SHOWCASE
SELECT IMPORTS SHUTT ENTERPRISES SIGNATURE FORD LINCOLN MERCURY SILVA SERVICES
INC SIMMONS NISSAN SIMPLE AUTO SALES SIMS BUICK PONTIAC, LLC SINA AUTO SALES,
INC. SINCLAIR DAVE LINCOLN MERCURY SITTON BUICK COMPANY, INC. SKINNER MOTORS,
INC. SMITH’S AUTO SALES SMZ AUTO IMPORT, INC. SONNY HANCOCK SONS ACURA SONS
HONDA SOUTH CHICAGO DODGE CRYSLER SOUTH FLORIDA SALES & LEASING SOUTH I-75
CHRYSLER DODGE JEEP SOUTH MOTOR COMPANY OF DADE SOUTH OAK DODGE INC SOUTHEAST
FINANCIAL FUNDING SOUTHEAST JEEP EAGLE SOUTHEAST PERFORMANCE MOTORCAR SOUTHERN
AUTO BROKERS SOUTHERN MOTOR COMPANY SOUTHERN MOTORS OF SAVANNAH SOUTHERN PRIDE
AUTO SALES, INC SOUTHERN STATES NISSAN OF APEX SOUTHERN STATES NISSAN, INC.
SOUTHERN TRUST AUTO SALES SOUTHERN USED CARS SOUTHERN WHOLESALE CARS SOUTHFIELD
JEEP-EAGLE, INC. SOUTHFIELD QUALITY CARS, INC. SOUTHGATE FORD


 



--------------------------------------------------------------------------------

DEALER NAME

SOUTHPORT MOTORS SOUTHTOWN MOTORS HOOVER SOUTHTOWNE SOUTHTOWNE ISUZU SOUTHWEST
AUTO SALES SPACE COAST HONDA SPADY.COM, INC. SPARTA CHEVROLET INC SPARTAN
LINCOLN MERCURY SPARTANBURG CHRYSLER JEEP INC SPEEDWAY MOTORS, INC SPIRIT AUTO
BROKERS SPIRIT FORD INC SPIRIT HYUNDAI OF ANNAPOLIS SPITZER AUTOWORLD SPITZER
BUICK, INC. SPITZER CHEVROLET COMPANY SPITZER DODGE SPITZER KIA SPITZER
LAKEWOOD, INC SPITZER MOTOR CENTER, INC. SPITZER MOTOR CITY SPORT MAZDA SPORT
MITSUBISHI SPORTS AND IMPORTS, INC. SPRINGHURST CHEVROLET, INC. ST PETE AUTO
MALL ST. PETE JEEP EAGLE STADIUM CHEVROLET BUICK STADIUM LINCOLN MERCURY, INC
STAFFORD AUTO SALES STALLINGS MOTORS INC STAN’S CAR SALES STAR CARS, INC.
STARFLEET CARS STARLING CHEVROLET STARNES WHOLESALE, INC. STARRCARS AUTOMOTIVE
GROUP LLC STARRS CARS AND TRUCKS, INC STEARNS CHEVROLET STEARNS FORD STEARNS
MOTORS OF NAPLES STEPHEN A FINN AUTO BROKER STEVE CALDWELL AUTOMOTIVE LLC STEVE
MOORE CHEVROLET STEVE RAYMAN CHEVROLET, LLC STEVE RAYMAN CHRYSLER JEEP STEVE
SORENSON CHEVROLET INC. STEVE WESTPHAL USED CAR FACTOR STEWART NISSAN STEWART
TOYOTA OF NORTH PALM STIENER AUTOMOTIVE GROUP STINGRAY CHEVROLET STOKES BROWN
MITSUBISHI

DEALER NAME

STOKES BROWN TOYOTA SCION STOKES HONDA CARS OF BEAUFORT STOKES MITSUBISHI STONE
MOUNTAIN CHRYSLER JEEP STONE MOUNTAIN MOTORS STONE MOUNTAIN NISSAN STONE
MOUNTAIN TOYOTA STONECREST TOYOTA STRICKLAND AUTOMOTIVE, LLC STRICKLAND’S USED
CARS, INC. STROM ALTMAN SUZUKI INC STRUTHERS AUTO MALL SUBURBAN CHEVROLET
SUBURBAN CHRYSLER JEEP DODGE SUBURBAN FORD OF STERLING SUBURBAN FORD OF
WATERFORD SULLIVAN PONTIAC CADILLAC GMC SULLIVAN’S ON BASELINE SUMMIT PLACE KIA
SUMMIT PRE-OWNED OF RALEIGH SUN HONDA SUN TOYOTA SUNBELT CHRYSLER JEEP DODGE
SUNCOAST CHRYSLER PLYMOUTH SUNCOAST FORD SUNNY FLORIDA MOTORS, INC. SUNNYSIDE
NISSAN SUNRISE AUTO SALES LLC SUNRISE AUTOMOTIVE SUNSET DODGE, INC SUNSHINE AUTO
BROKERS INC SUNSHINE AUTO ENTERPRISES SUNSHINE AUTO GROUP II, INC SUNSHINE DODGE
INC. SUNSTATE FORD SUNTREE MOTORS SUPER AUTO SALES SUPER TOYS SUPERIOR
ACQUISITION, LLC SUPERIOR ACURA SUPERIOR AUTO SALES SUPERIOR AUTOMOTIVE SUPERIOR
CHEVROLET SUPERIOR CHRYSLER DODGE JEEP SUPERIOR HONDA SUPERIOR HYUNDAI SUPERIOR
HYUNDAI SOUTH SUPERIOR MOTORS NORTH SUPERIOR PONTIAC BUICK GMC, INC SUPRA
ENTERPRISES SUPREME IMPORTS, LLC SUSAN SCHEIN CHRYSLER PLYMOUTH SUTHERLIN MAZDA
SUTHERLIN NISSAN




--------------------------------------------------------------------------------

DEALER NAME

SUTTON FORD INC SUZUKI OF GREENSBORO LLC SUZUKI OF NASHVILLE SUZUKI OF TAMPA BAY
SWEENEY BUICK PONTIAC GMC SWEENEY CHEVROLET SWEENEY CHRYSLER DODGE JEEP SZOTT
M59 CHRYSLER JEEP T & L AUTO SALES T N S AUTO SALES, INC. TAG AUTO TALLAHASSEE
FORD LINCOLN TAMAROFF MOTORS TAMERON AUTOMOTIVE EASTERN TAMERON AUTOMOTIVE GROUP
TAMIAMI FORD, INC. TAMPA AUTO SOURCE INC TAMPA AUTOLAND, INC. TAMPA BAY AUTO
MALL TAMPA HONDALAND TAMPA LUXURY CARS TAPPER AUTO SALES TARPON SPRINGS DODGE
TATE DODGE CHRYSLER JEEP INC TAYLOR AUTO SALES TAYLOR CADILLAC, INC TAYLOR FORD,
INC. TAYLOR MORGAN INC TAYLOR’S AUTO SALES TEAM CHEVROLET OLDSMOBILE TEAM
CHEVROLET, LLC TEAM CHRYSLER INC. TEAM FORD AT NORTHPOINT TEAM FORD OF MARIETTA
TEAM HONDA TEAM NISSAN OF MARIETTA TEAM TOYOTA TED’S AUTO SALES, INC. TELEGRAPH
CHRYSLER JEEP, INC. TENA AUTOMOTIVE LLC TENNYSON CHEVROLET, INC. TERRY CULLEN
CHEVROLET TERRY LEE HONDA TERRY’S AUTO SALES, INC. THE 3445 CAR STORE, INC. THE
AUTO OUTLET THE AUTO SOURCE, INC THE AUTO STORE THE BOULEVARD CAR LOT THE CAR
AND TRUCK STORE LLC THE CAR CABANA OF THE CAR COMPANY, INC THE CAR CONNECTION,
INC. THE CAR LOT

DEALER NAME

THE CAR SHACK THE CAR SHOP THE CAR STORE THE CARSMART GROUP LLC THE KIA STORE
THE LUXURY AUTOHAUS INC. THE MINIVAN PLACE THE PEOPLES CAR COMPANY THE TRUCK
FARM OF EASLEY THE TRUCK JUNCTION, INC THE TRUCK LINK, LLC THOMAS & SON INC.
THOMAS AND SON, INC THOMAS AUTO MART, INC. THOMAS OF CAIRO, CHEV, PONT THOMAS
TRUCKS & TRAILS THOMAS USED CARS, INC. THOMASVILLE TOYOTA THOMPSON AUTOMOTIVE,
INC. THOMPSON CADILLAC THORNTON CHEVROLET, INC THORNTON ROAD HYUNDAI
THOROUGHBRED CHEVROLET, INC. THRIFTY CAR SALES THRIFTY CAR SALES OF METRO
THRIFTY CAR SALES OF PENSACOLA THURSTON FLEET SALES TIFFIN FORD LINCOLN MERCURY
TIM LALLY CHEVROLET, INC TIM NELSON AUTO SALES TIM STEWART FORD TIMBERLAND FORD
TIP TOP AUTO SALES LLC TIPTON FORD LINCOLN TITAN MOTOR COMPANY INC TITANIUM
MOTORS INC T-MAC AUTOMOTIVES INC T-MOTOR SALES TNT CHRYSLER DODGE JEEP TNT USED
AUTO SALES, INC. TODAY AUTO SALES CORP TODD WENZEL BUICK PONTIAC GMC TOM AHL
HYUNDAI TOM EDWARDS, INC TOM GILL CHEVROLET TOM HOLZER FORD TOM KELLEY BUICK GMC
PONTIAC TOM MOORE CHEVROLET TOM SMITH TRADE IN LIQUIDATION TOM STENHOUWER AUTO
SALES INC TOM WOOD FORD TOM WOOD NISSAN, INC. TOM WOOD TOYOTA, INC. TOMLINSON
MOTOR COMPANY OF




--------------------------------------------------------------------------------

DEALER NAME

TONY ON WHEELS, INC. TOP CHOICE AUTO TOP LINE AUTO SALES, INC. TOWN & COUNTRY
AUTO & TRUCK TOWN & COUNTRY DODGE, INC TOWN & COUNTRY FORD TOWN & COUNTRY SELECT
TOWN CENTER KIA TOWNE EAST AUTO TOWNSEND IMPORTS TOWNSENDS MAGNOLIA TOYOTA AT
THE AVENUES INC TOYOTA MALL OF GEORGIA TOYOTA OF BEDFORD TOYOTA OF CINCINNATI
CO, INC. TOYOTA OF EASLEY TOYOTA OF GREER TOYOTA OF HOLLYWOOD TOYOTA OF
LOUISVILLE, INC. TOYOTA OF MCDONOUGH TOYOTA OF MUNCIE TOYOTA OF WARSAW TOYOTA OF
WINTER HAVEN TOYOTA ON NICHOLASVILLE TOYOTA SOUTH TOYOTA WEST/SCION WEST
TRADEWINDS MOTOR CENTER TREASURE COAST IMPORTS LLC TRI COUNTY CHEVROLET & OLDS-
TRI COUNTY MOTORS TRIAD AUTO INC. TRIAD AUTO SOURCE TRIANGLE IMPORTS SALES AND
TRIANGLE SUZUKI TRI-CITY MOTORS INC #2 TRI-COUNTY CHRYSLER PRODUCTS TRI-COUNTY
MOTORS TRIMAX AUTO GROUP, INC. TRINITY AUTOMOTIVE TRIPLE M AUTO CONSULTANTS
TRIPLE M AUTO FINDERS TRONCALLI CHRYSLER-JEEP TROPHY AUTOMOTIVE TROPICAL AUTO
SALES TROPICAL CADILLAC TROPICAL CHEVROLET TROPICAL FORD TROUTMAN MOTORS, INC.
TROY FORD INC TRUCK & AUTO CENTER, LLC TRUCKS DIRECT TRYON AUTO MALL TUCKER
CHRYSLER JEEP DODGE INC TWO RIVERS USED CAR STORE

DEALER NAME

U CAN RIDE AUTO GROUP LLC U DRIVE LLC U RIDE AUTO SALES U.S. AUTO GROUP, INC.
U.S. AUTO SALES INC ULTIMATE IMAGE AUTO, INC ULTIMATE IMPORTS UNDERWOOD MOTORS
INC UNION CITY NISSAN UNIQUE AUTO SALES UNIQUE AUTOMOTIVES, LLC UNITED AUTO
BROKERS UNITED SALES AND LEASING, INC UNIVERSAL AUTO SALES OF PLANT UNIVERSAL
CHEVROLET CO UNIVERSAL MOTORS OF CENTRAL UNIVERSITY AUTO & TRUCK UNIVERSITY
CHEVROLET, INC UNIVERSITY FORD, INC. UNIVERSITY KIA UNIVERSITY MOTORS UNO AUTO
SALES UPTOWN MOTOR OF NC, INC, US 1 CHRYSLER DODGE JEEP US 70 MOTORS LLC US AUTO
GROUP, INC. US AUTOS, INC. US MOTORS USA AUTO & LENDING INC USA AUTO CENTER INC.
USA AUTO DEALERS, INC. USA MOTORCARS USED CAR DEPOT OF DURHAM USED CAR FACTORY
USED CAR MOTOR MALL OF GRAND USED CAR SUPERMARKET V AND E ENTERPRISES VA BEACH
AUTO SHOWCASE, INC. VADEN CHEVROLET BUICK PONTIAC VADEN NISSAN, INC. VADEN
VOLKSWAGEN VALUE 1 AUTO SALES VAN DEVERE, INC VANN YORK NISSAN, INC. VANN YORK
PONTIAC BUICK GMC VANN YORK PONTIAC, INC. VANN YORK TOYOTA, INC VARIETY AUTO
BROKERS, INC. VARIETY MOTORS, INC. VARSITY LINCOLN MERCURY VEHICLES 4 SALES,
INC. VELOCITY MOTORS INC VENICE NISSAN DODGE, INC VERACITY MOTOR COMPANY LLC




--------------------------------------------------------------------------------

DEALER NAME

VESTAL PONTIAC BUICK GMC TRUCK VETERANS FORD VIC BAILEY HONDA, INC. VIC BAILEY
IMPORTS INC VIC OSMAN LINCOLN MERCURY, INC VICTORIA MOTORS, LLC VICTORY
CHEVROLET LLC VICTORY NISSAN VILLAGE AUTO OUTLET INC VILLAGE FORD INC VILLAGE
MOTOR SALES, INC. VIN DEVERS, INC VINCE WHIBBS PONTIAC-GMC VIRGINIA MOTOR
COMPANY VOLVO OF FT. MYERS VOLVO OF TAMPA VOSS CHEVROLET INC VOSS SUZUKI W C S
AUTO SALES W. HARE & SON W.P.B. AUTOMART/KIA WADE FORD INC WADE RAULERSON WADE
RAULERSON HONDA WADSWORTH AUTOMOTIVE INV, LLC WAIKEM MOTORS, INC WALKER FORD
CO., INC. WALLACE CADILLAC PONTIAC LLC WALLACE NISSAN WALLEYS AUTO SALES WALT
SWEENEY FORD, INC WAYLAND MOTOR SALES WAYNE AKERS FORD INC. WAYNE THOMAS
CHEVROLET, INC. WAYNESVILLE AUTO MART WEINLE AUTO SALES WESH INC WESLEY CHAPEL
NISSAN WESLEY CHAPEL TOYOTA WEST BROAD HONDA WEST BROAD HYUNDAI WEST COAST CAR &
TRUCK SALES WEST END AUTO SALES & SERVICE WEST SIDE TOYOTA WESTERN AVENUE NISSAN
INC WESTGATE CHRYSLER JEEP DODGE WESTLAND MOTORS RCP, INC. WHEELS FOR SALE BY
OWNER & WHEELS MOTOR SALES

WHITE ALLEN CHEVROLET SUBARU WHITE ALLEN HONDA WHITE FORD CO., INC. WHITMAN FORD
WHITTEN AUTO CENTER

DEALER NAME

WHOLESALE DIRECT WHOLESALE DIRECT AUTO SALES WHOLESALE, INC WILLET HONDA WILLETT
HONDA SOUTH WILLIAM LEHMAN MITSUBISHI WILLIAMSBURG CHRY JEEP WILLOW LAWN AUTO
WILMINGTON AUTO CENTER WILMINGTON MOTORS INC WILSON BROTHERS WINDER AUTOMAX,
INC. WING AUTO SALES, INC WINTER HAVEN CHRYSLER PLYMOUTH WINTER PARK AUTO MALL
CORP WINTER PARK DODGE, INC. WOODBRIDGE MOTORS, INC. WOODRUFF CHEVROLET WOODY
SANDER FORD, INC. WORLD AUTO WORLD AUTO NET INC WORLD CAR CENTER & FINANCING
WORLD CLASS AUTO SUPERSTORE WORLD FORD STONE MOUNTAIN WORLD ON WHEELS OF MIAMI
INC WORLD TOYOTA WORLEY AUTO SALES WOW CAR COMPANY WRIGHT’S AUTO SALES
WULLENWEBER MOTORS WYRICK AUTO SALES XL1 MOTORSPORTS, INC XTREME IMPORTS YADKIN
ROAD AUTO MART YARK AUTOMOTIVE GROUP, INC YERBY BAUER AUTO SALES YERTON
LEASING & AUTO SALES YES CARS OF ATLANTA LLC YORK CHRYSLER PLYMOUTH, DODGE,
YOUNG FORD, INC YOUR DEAL AUTOMOTIVE YOUR KAR CO INC ZIMMER MOTOR
